Citation Nr: 1823970	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  09-34 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to service-connected Type II diabetes mellitus ("diabetes mellitus") and/or exposure to herbicide agents.

2.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to service-connected diabetes mellitus and/or exposure to herbicide agents.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Noh, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1967 to August 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 (peripheral neuropathy of the bilateral upper extremities) and June 2016 (bilateral hearing loss and tinnitus) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

By way of background, in May 2014, the Board remanded the issue of entitlement for service connection for peripheral neuropathy in the bilateral upper extremities for further evidentiary development and adjudication.  That development was accomplished, and the Board denied the issues in October 2016.  The Veteran appealed the October 2016 Board decision to the Court of Appeals for Veterans Claims (Court).  In September 2017, the October 2016 Board decision was vacated and a Joint Motion for Remand (JMR) was issued.  

In the JMR, the Court determined that an addendum opinion is required to address the inconsistent findings between the July 2014 and March 2015 VA examinations.  As such, the issues of entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to service-connected diabetes mellitus and/or exposure to herbicide agents; and entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to service-connected diabetes mellitus and/or exposure to herbicide agents are addressed in the REMAND portion of the decision below. 




FINDINGS OF FACTS

1.  The Veteran's bilateral hearing loss did not manifest in-service, or within one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease.

2.  The Veteran's bilateral tinnitus did not manifest in-service, or within one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017). 

2.  The criteria for service connection for bilateral tinnitus have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include hearing loss and tinnitus, manifested to a compensable degree within a certain time after service.  38 U.S.C. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.307; Fountain v. McDonald, 27 Vet. App. 258 (2015).  The diseases must have manifested to a degree of 10 percent or more within one year of separation from service.  38 C.F.R. § 3.307(a)(3).

Service connection for a recognized chronic disease can also be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309.  For chronic diseases shown as such in service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are service-connected unless attributable to an intercurrent cause.  38 C.F.R. § 3.303(b).  For a chronic disease to be considered to have been "shown in service," there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.  When the condition noted in-service or within the presumptive period is not a chronic disease, a showing of continuity of symptomatology after discharge is required.  Id.

To establish the presence of hearing loss for VA compensation purposes, the Veteran has to show his bilateral hearing loss constitutes a disability by proffering evidence that the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 40 decibels or greater; or at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent (Maryland CNC Test).  38 C.F.R. § 3.385. 

At the outset, the Board notes that the Veteran has a current diagnosis of bilateral hearing loss that meets the criteria of 38 C.F.R. § 3.385 and bilateral tinnitus.  See May 2016 VA examination.  As such, the first element of service connection is met. 

The Board also concedes that the Veteran was exposed to some degree of noise during active service.  The military personnel records show that the Veteran was a light vehicle driver while stationed in Vietnam.  The Veteran reported that he was on a cargo ship that was rocketed.  The Board finds the Veteran's statement credible and finds that the second element of service connection has been met.  What remains for consideration is whether the Veteran's current bilateral hearing loss and bilateral tinnitus are related to his in-service noise exposure. 

The service treatment records note normal ears and drums with no complaints, symptoms, signs, or diagnoses of hearing-related impairment.  At the time of his separation from service, his August 1969 report of medical examination reflected normal ears and drums and he had 15/15 on whispered voice testing.  On the accompanying report of medical history, he denied hearing loss.  Thus, there was no showing of hearing loss or tinnitus in the service treatment records.

Post-service private outpatient treatment records show that the Veteran complained of decreased hearing acuity in September 2007, about forty years after service.  In September 2007, the Veteran reported that he had some difficulties understanding conversation and that he would have ringing in his ears.  Audiometric results indicted mild to severe frequency sensorineural loss with excellent word recognition and type A tympanograms bilaterally.  In 2012, the Veteran reported bilateral oral fullness as if his ears needed to be popped and a longstanding history of tinnitus.  On examination, the Veteran had normal external ears, and external auditory canals were clear bilaterally.  In February 2016, the Veteran reported that he was unable to understand speech on the television and in conversation.  The Veteran further stated that he has ringing in his ears.  However, on examination, the Veterans' bilateral ears were normal with good speech recognition for both.  The Veteran was given a Direct Ear TV amplifier with headphone.  

In May 2016, the Veteran underwent an in-person examination with a VA examiner. The Veteran was diagnosed with sensorineural hearing loss.  Although the Veteran did not have impaired hearing with an auditory threshold of 40 decibels or greater for frequencies 500, 1000, 2000, 30000, or 4000 Hertz, the Veteran's speech recognition scores were less than 94 percent on the Maryland CNC test.  Despite the hearing loss in his bilateral ears, the VA examiner, a doctor of audiology, opined that the Veteran had normal hearing at induction and the informal whispered voice test was used at separation.  While said assessment has no probative value the fact that his hearing across the rating range has remained essentially normal some 45+ years after his Army service would lead me to believe his hearing loss is less likely as not the result of military acoustic trauma.

The examiner further supported his rationale by citing to the 2005 study by the Institute of Medicine.  In the study, it found that there is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of said noise exposure.  Although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, the examiner opined that it is unlikely that such delayed effects occurred. 

As for the bilateral tinnitus, in the May 2016 VA examination, the examiner stated that the Veteran has a diagnosis of clinical hearing loss and his tinnitus is at least as likely as not a symptom associated with the hearing loss.  However, the examiner opined that it is less likely than not that the tinnitus was caused by or a result of military noise exposure as the Veteran did not incur hearing loss in the Army and that the reported onset of the Veteran's tinnitus was about ten years ago.  As such, there is no nexus between the Veteran's tinnitus to his military service.  

The Board finds that the VA examiner's May 2016 opinions are probative because the examiner thoroughly reviewed and discussed the relevant evidence, personally examined the Veteran, considered the contentions of the Veteran, and provided thorough supporting rationales for the conclusions reached. Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120  (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). The Board finds that the VA examiner's opinions are competent and persuasive and assigns them high probative weight. 

The Board finds that the evidence of record does not support a finding that the Veteran's current diagnosis of bilateral hearing loss and bilateral tinnitus manifested or otherwise originated during his period of service, within one year of discharge from service, or are otherwise related to his military service.

As for presumptive service connection, the Board finds the preponderance of the evidence does not support a finding that the Veteran's bilateral hearing loss and tinnitus manifested to a compensable level in the first post-service year.  38 C.F.R. § 3.309(a).  Based on the records, the Veteran's bilateral hearing loss was first documented in 2007, about forty years after his service.  As reported by the Veteran in May 2016, his tinnitus began about ten years earlier.  As there is no evidence of manifestation within the first post-service year, service connection for bilateral hearing loss and tinnitus based on the presumption in favor of chronic disease is not warranted in this case.  38 C.F.R. §§ 3.303(b), 3.307, 3.309. 

The Board acknowledges the Veteran's lay statement that military noise exposure caused his bilateral hearing loss and bilateral tinnitus.  However, such an opinion of nexus requires technical and medical expertise beyond that of a lay person.  See Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); 38 C.F.R. § 3.307(a)(6)(i).  

In conclusion, although the Veteran has established a current disability and in-service noise exposure, the preponderance of the evidence establishes that his bilateral hearing loss and bilateral tinnitus were not manifested during service or for many years thereafter; and are not otherwise related to his active service.  Since the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the claims are denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for bilateral tinnitus is denied. 


REMAND

Pursuant to the September 2017 JMR, the Board finds that additional development is needed before the Veteran's issues of entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to service-connected diabetes mellitus and/or exposure to herbicide agents; and entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to service-connected diabetes mellitus and/or exposure to herbicide agents can be decided.  

In the September 2017 JMR, the Court noted that there was an inconsistency between the July 2014 VA examination and March 2015 VA examination.  In the July 2014 VA examination, the examiner diagnosed the Veteran with diabetic peripheral neuropathy in the bilateral upper and lower extremities.  The examiner opined that the Veteran's peripheral neuropathy in the bilateral lower extremities was related to diabetes mellitus and cited to the Veteran's HGA1C levels as a basis for his finding.  However, in the March 2015 VA examination, despite noting similar physical testing results, the same examiner opined that the Veteran's peripheral neuropathy in the bilateral upper extremities was less likely related to his diabetes mellitus because there were no electromyography studies of the upper extremities and the Veteran's history was consistent with carpal tunnel syndrome.  Another inconsistency between the July 2014 and March 2015 examination is that in the July 2014 examination the examiner cited to the Veteran's HGA1C level of 6.1 and 6.2 to show that the Veteran's diabetes mellitus aggravated the neuropathies in the Veteran's lower extremities.  However, in March 2015, the examiner stated that the Veteran's symptoms of neuropathy were controlled with a HGA1C value of 6.2.  These inconsistencies were not reconciled and the examiner did not differentiate and distinguish the rationale for the different outcomes despite similar physical findings as the July 2014 VA examination.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the examiner who provided the March 2015 VA examination or another appropriate medical professional if the examiner is unavailable.  The claims file must be made available to be reviewed by the examiner, and a note that it was reviewed should be included in the report.  If the examiner determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled. 

(a) After reviewing the claims file, the examiner must determine if it is at least as likely as not (a fifty percent probability or greater) that the Veteran's peripheral neuropathy in the bilateral upper extremities was caused by or is otherwise etiologically linked to his service.

(b) The examiner must determine if it is at least as likely as not (a fifty percent probability or greater) that the Veteran's peripheral neuropathy in the bilateral upper extremities is caused by or related to his conceded exposure to herbicide agents.  Please explain why or why not.

(c) The examiner must also determine if it is at least as likely as not (a fifty percent probability or greater) that the Veteran's peripheral neuropathy in the bilateral upper extremities has been (i) caused or (ii) aggravated (permanently worsened beyond the natural progress of the disorder) by the Veteran's service-connected diabetes mellitus.  Please explain why or why not.

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the Veteran's peripheral neuropathy in the bilateral upper extremities by the service-connected diabetes mellitus.

In addition, the examiner should explain whether it is possible to have peripheral neuropathy of the upper extremities and carpal tunnel syndrome, and whether the symptoms are distinct from each disability.  The examiner is asked to specifically address what appear to be inconsistencies in findings between the July 2014 and March 2015 VA examination reports as noted in the body of the Remand.

A detailed rationale for the opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 
2. Thereafter, readjudicate the issues of entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to service-connected diabetes mellitus and/or exposure to herbicide agents; and entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to service-connected diabetes mellitus and/or exposure to herbicide agents.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.  The Veteran and his representative should be afforded the applicable time period to respond. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


